Back to Form8-K AGREEMENT NO. SNP001 STATE OF FLORIDA AGENCY FOR HEALTH CARE ADMINISTRATION COORDINATION OF BENEFITS AGREEMENT THIS COORDINATION OF BENEFITS AGREEMENT is entered into between the State of Florida, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the "Agency" whose address is 2727 Mahan Drive, Tallahassee, Florida 32308, and WELLCARE OF FLORIDA, INC. hereinafter referred to as the "Health Plan" whose address is 8735 Henderson Road, Renaissance 2, Tampa, Florida 33634-1143. The Agency and the Health Plan collectively are referred to herein as the "Parties," and each individually as a "Party." RECITALS WHEREAS, the Health Plan contracts with the Centers for Medicare and Medicaid Services, U.S. Department of Health and Human Services ("CMS") to sponsor Medicare Advantage Plans under Title XVIII of the Social Security Act, including Medicare Advantage Special Needs Plan(s) ("SNP(s)") that arrange for the provision of Medicare services for individuals who are dually-eligible for both Medicare and Medicaid benefits pursuant to Titles XVIII and XIX of the Social Security Act; WHEREAS, the Health Plan sponsors SNP(s) ("Health Plan's SNP(s)") in the State of Florida ("State") and enrolls residents of the State who are eligible for Medicare benefits, eligible for Medicaid pursuant to the State's Medicaid Plan (the "the Medicaid State Plan") as administered by the Agency, and eligible to enroll in the SNP; WHEREAS, the Medicare Improvements for Patients and Providers Act of 2008 and its implementing regulations issued by CMS require that the Health Plan enter into a contract with the Agency to coordinate benefits and/or services for members of the Health Plan's SNP(s) within the State; and WHEREAS, the Health Plan and the Agency desire to enter into an arrangement regarding the provision of Medicare and Medicaid benefits by the Health Plan's SNP(s) within the State in an effort to improve the integration and coordination of such benefits as well as to improve the quality of care and reduce the costs and administrative burdens associated with delivering such care. NOW THEREFORE, in consideration of the terms and conditions set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the undersigned Parties agree as follows: I. DEFINITIONS A. "Coinsurance" means the fixed percentage of the total amount of the cost of medical services for which an individual normally would be financially responsible pursuant to his or her Medicare health care coverage. Agreement No. SNP001, Page 1 of 14 AGREEMENT NO. SNP001 B. "Co-payment" means a fixed dollar amount that is a portion of the total cost of covered services for which an individual normally would be financially responsible pursuant to his or her Medicare health care coverage. C. "Cost-Sharing" means the portion of the cost of covered services for which an individual normally would be financially responsible pursuant to his or her Medicare health care coverage. Cost-sharing includes deductibles, coinsurance, and co-payments, but does riot include any premiums. D. "Cost-Sharing Obligations" mean those financial payment obligations to be paid by the Agency in satisfaction of (i) deductibles, coinsurance, and co-payments for the Medicare Part A and Medicare Part B programs with respect to certain dual eligible beneficiaries, as set forth in Exhibit A. Such financial payment obligations shall not include premiums or cost-sharing relating to Medicare Part D benefits. E. "Dual Eligible Beneficiary" or "Dual Eligible Beneficiaries" means those categories of individuals identified in Exhibit A that are eligible for Medicare benefits as well as medical assistance under the Medicaid State Plan. Medical assistance may include Medicaid coverage of medical services, assistance in paying Medicare Part A and/or Part B premiums, and cost-sharing obligations for Medicare-covered services. F. "MA Contract" means the contract between the Health Plan and CMS pursuant to which the Health Plan sponsors Medicare Advantage Plan(s), including the Health Plan's SNP(s). G. "Medicare Laws" means any and all laws, rules, regulations, statutes, orders and standards, instructions and guidance applicable to the Medicare Advantage Program and Medicare Advantage Organizations, as the term is defined in 42 C.F.R. § 422.4, including the Health Plan in its capacity as the sponsor of the Health Plan's SNP(s). . H. "Medicare Advantage Premium" means the amount Medicare Advantage plans may charge for mandatory and/or optional Supplemental Benefits beyond basic Medicare services. I. "Member" means an individual eligible to enroll in, and who has enrolled in, the Health Plan's SNP. J. "Premium" means the amount the Agency pays for Medicare Part A and/or Part B premium on behalf of certain dual eligible beneficiaries pursuant to Section 1905 of the Social Security Act. Agreement No. SNP001, Page 2 of 14 AGREEMENT NO. SNP001 K. "Service Area" means the geographic area in which the Health Plan's SNP(s) operate(s) pursuant to Health Plan's MA Contract as listed in Exhibit B. The Health Plan agrees to notify the Agency if the Health Plan is approved to expand the service area under the MA Contract. L. "Supplemental Benefit" means Medicare Advantage SNP benefits beyond basic Medicare Part A and Part B services, including limits on out-of-pocket spending, reduction in premiums, or optional health care services. M. "Wrap-Around Benefits" mean those items and services that are (i) covered by the Medicaid State Plan for certain individuals identified in Exhibit A, (ii) not eligible for coverage as basic benefits under the Medicare Program and (iii) not covered by Health Plan's SNP(s) as a Supplemental Benefit. II. SCOPE A.Coordination of Benefits 1. Coordination. The Health Plan will perform a substantial role coordinating and arranging the Medicare and/or Medicaid benefits and services for dual eligible beneficiaries who are members of the Health Plan's SNP(s), as set forth in Exhibit A and Sections III and VI. 2. Financial Responsibilities. Pursuant to the Medicaid State Plan, the Agency will remain financially responsible for cost-sharing obligations and wrap-around benefits for certain dual eligible beneficiaries, who are members of Health Plan's SNP(s). The Agency may have financial responsibility for Medicare Part A and/or Part B premiums for select categories of dual eligible beneficiaries, as set forth in Exhibit A. The Agency is not responsible for payment of Medicare Advantage premiums for mandatory or optional Supplemental Benefits, unless specifically prescribed in the Medicaid State Plan. 3. Claims Processing. The Agency shall receive, process, and adjudicate claims for cost-sharing obligations and wrap-around benefits, in accordance with the Agency's processes and procedures for claims administration. The Health Plan shall receive, process and adjudicate claims for basic Medicare services and Supplemental Benefits. Agreement No. SNP001, Page 3 of 14 AGREEMENT NO. SNP001 III.HEALTH PLAN RESPONSIBILITIES A. Medicare Benefits and the Health Plan Programs. The Health Plan shall provide to its members the Medicare benefits set out in the Health Plan's SNP benefit package, including basic and supplemental benefits, pursuant to the Health Plan's MA Contract. The Health Plan shall provide such benefits and otherwise sponsor the Health Plan’s SNP(s) in accordance with the Health Plan's MA Contract and applicable Medicare Law. B. Integrated Medicaid Benefits. 1. Comprehensive Written Statement of Benefits. Prior to enrolling any individual into the Health Plan's SNP, the Health Plan shall provide such individual with a comprehensive written statement describing the Medicare and Medicaid benefits and cost-sharing protections the individual would receive as a Member of Health Plan's SNP. Such written statement shall include such information and be formatted in accordance with the requirements established by CMS. The Health Plan and the Agency agree that the Medicaid State Plan sets forth the Medicaid benefits that the Agency will provide members, and the Health Plan will document in the comprehensive written statement of benefits. 2. Summary of Benefits. To the extent required of Medicare Advantage Organizations sponsoring Medicare Advantage Special Needs Plans for dual eligible individuals by CMS, the Health Plan shall integrate into a single Summary of Benefits all Medicare and Medicaid benefits a Member may be eligible to receive upon enrollment in Health Plan's SNP(s). 3. Medicare Advantage Supplemental Benefits. The Agency acknowledges that (i) the Health Plan's plan benefit design, including the benefits and cost-sharing obligations, provided under such design may vary from plan-to-plan and from year-to-year; (ii) in any given benefit year, the plan benefit packages offered by the Health Plan's SNP may include certain Medicare Supplemental Benefits that may overlap with Medicaid benefits covered by the Medicaid State Plan; and (iii) for services that are covered as Supplemental Benefits under the Health Plan's SNP(s) as well as benefits under the Medicaid State Plan, the Health Plan shall first adjudicate claims for in-network services under the Supplemental Benefit offered by the Health Plan's SNP(s) before denying such claims as Agency responsibility under the Medicaid State Plan.The Health Plan shall ensure that claims are processed and comply with the federal and state requirements set forth in 42 CFR 447.45 and 447.46 and Chapter 641, F.S. Agreement No. SNP001, Page 4 of 14 AGREEMENT NO. SNP001 C.Cost-Sharing Obligations. 1. Cost-Sharing Obligation by Plan Design. The Agency acknowledges and agrees that based on the Health Plan's benefit package design and its bid to CMS, the Health Plan determines varying levels of cost-sharing obligations for certain dual eligible beneficiary members. The Agency further acknowledges and agrees that as a result of these benefit package designs, the Health Plan’s actual cost-sharing obligations for such members may be reduced or equal zero. 2. Nothing in this Agreement precludes the Health Plan from entering into agreements with providers that vary the amount or method of payment by the Health Plan for cost-sharing obligations. D.Member Protections. 1. Hold Harmless Member Cost-Sharing. With respect to its members for whom the State Medicaid Agency is otherwise required by law, and/or voluntarily has assumed responsibility in the Medicaid State Plan to cover cost-sharing obligations, the Health Plan agrees that it shall include in its written communication with providers that providers acknowledge and agree that they shall not bill or charge such members the balance of ("balance bill"), and that such members are not liable for, those cost-sharing obligations. The Health Plan further agrees that in accordance with 42 C.F.R. §422.504(g)(1)(iii) that it will include in its provider agreements that the provider will accept the Health Plan's payment as payment in full or will bill the appropriate State source if the Health Plan has not assumed the State's financial responsibility under an agreement between the Health Plan and the State. 2. Limitation on Cost-Sharing Obligations. Notwithstanding Paragraph III.D.1, in the case of a dual eligible beneficiary who is enrolled in the Health Plan's SNP, the Health Plan agrees that it may not impose cost-sharing that exceeds the amount of cost-sharing that would be permitted with respect to such individual pursuant to Medicaid if the individual were not a member of the Health Plan. 3. Member Hold Harmless from Health Plan and Agency Financial Responsibility. Notwithstanding any provision in this Agreement to the contrary, the Health Plan shall prohibit providers from, under any circumstance including but not limited to non-payment by the Health Plan, insolvency of the Health Plan or breach of the Health Plan's agreement with provider, from billing, charging, collecting a deposit from, seeking compensation or remuneration from or having any recourse against any member for fees that are the responsibility of Health Plan or the Agency. Agreement No. SNP001, Page 5 of 14 AGREEMENT NO. SNP001 E.Reporting. The Health Plan shall submit to the Agency such reports and data mutually agreed to by the Parties at such intervals mutually agreed to by the Parties. Such reports and data shall includethe following: (i). A summary identifying the Health Plan's service area(s) (Exhibit B); (ii). An annual Summary of Benefits of the Health Plan's SNP benefits offered under the plan benefit packages, including Supplemental Benefits; and (iii).The Health Plan agrees to submit to the Agency the duplicate copies of quality reports, measures, and findings generated from the Health Plan's SNP(s) quality management programs as required by and submitted to CMS. F. Prompt Pay. The Health Plan shall pay all claims for items and services in accordance with Medicare Law. IV.DATA EXCHANGE A. Privacy and Security. The Parties agree that any data or other information transmitted pursuant to this Agreement shall comply with the Health Insurance Portability and Accountability Act of 1996 and its implementing regulations including the Privacy, Security, Electronic Transaction Rules (collectively, "HIPAA"). The Parties acknowledge that the use and disclosure of information is for payment and other purposes permissible under HIPAA B. Initial Eligibility Verification. The Agency shall provide the Health Plan access to information verifying the eligibility of dual eligibles through the use of the Medicaid Fiscal Agent's Provider Secured Web Portal. The Health Plan shall ensure individuals enrolled in the SNP(s) are eligible for both Medicare and Medicaid. C.Ongoing Eligibility Verification. 1. The Parties agree to exchange Medicare and Medicaid eligibility and enrollment data to facilitate the Parties' performance under this Agreement. The Agency shall transmit to the Health Plan the Agency's eligibility data that shall verify the active or inactive status of dual eligible beneficiaries and identify the dual eligibility beneficiary categories of members. The Parties agree that the Health Plan will reconcile the data and the Parties shall work in good faith to resolve any discrepancies that the Health Plan or Agency may identify. Agreement No. SNP001, Page 6 of 14 AGREEMENT NO. SNP001 2. To the extent the Health Plan determines allowable, the Health Plan shall undertake certain activities intended to facilitate eligibility redeterminations, such as assistance with applications for medical assistance on behalf of its members and conducting member education regarding maintaining Medicaid eligibility. D.
